IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 43906

STATE OF IDAHO,                                 )   2016 Unpublished Opinion No. 771
                                                )
       Plaintiff-Respondent,                    )   Filed: November 9, 2016
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
MIGUEL ZAVALA,                                  )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Third Judicial District, State of Idaho,
       Owyhee County. Hon. Thomas J. Ryan, District Judge.

       Judgment of conviction and indeterminate sentence of five years, for aggravated
       battery, affirmed.

       Eric D. Fredericksen, Interim State Appellate Public Defender; Ben P. McGreevy,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                   Before MELANSON, Chief Judge; GUTIERREZ, Judge;
                                 and GRATTON, Judge
                  ________________________________________________

PER CURIAM
       Miguel Zavala was found guilty of aggravated battery, Idaho Code § 18-907. The district
court imposed an indeterminate sentence of five years. Zavala appeals asserting that the district
court abused its discretion by ordering his sentence into execution rather than placing him on
probation.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.

                                                1
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Zavala’s judgment of conviction and sentence are affirmed.




                                                   2